Exhibit 10(a)


SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT
AGREEMENT AND CONSENT

        This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
AND CONSENT (this “Amendment and Consent”) is dated as of June 1, 2005 and
entered into by and among Joy Global Inc., a Delaware corporation (“Company”),
the financial institutions listed on the signature pages hereof (collectively,
the “Lenders”), Deutsche Bank Trust Company Americas, as Agent (the “Agent”),
Heller Financial, Inc. and Fleet Capital Corporation as Co-Syndication Agents
(the “Syndication Agents”), CIT Group/Business Credit as Documentation Agent
(the “Documentation Agent”) and together with the Agent and the Syndication
Agents, the “Agents”) and solely for the purposes of Section 5 hereof, the
guarantors listed on the signature pages hereof (“Guarantors”) and is made with
reference to that certain Second Amended and Restated Credit Agreement dated as
of January 23, 2004, by and among Company, Lenders and Agents, as amended to the
date hereof (the “Credit Agreement”). Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.


RECITALS

        WHEREAS, Company is requesting that the Lenders amend the Credit
Agreement to permit Company to issue up to $325,000,000 of convertible senior
subordinated notes (the “New Convertible Notes”).

        WHEREAS, Company has advised the Lenders that (1) it is planning to
repurchase through a tender offer at least 99% of the outstanding principal
amount of its 8-3/4% Senior Subordinated Notes due 2012 using the proceeds of
the sale of the New Convertible Notes and/or cash on hand and (2) that such
repurchase is permitted under the Restricted Junior Payments covenant and the
other covenants in the Credit Agreement.

        WHEREAS, Company has also advised the Lenders that (1) it is planning to
repurchase up to $75,000,000 of its common stock (as part of a larger stock
repurchase program) using the proceeds of the sale of the New Convertible Notes
and/or cash on hand and (2) that such repurchase is permitted under the
Restricted Junior Payments covenant and the other covenants in the Credit
Agreement.

        WHEREAS, Company, Lenders and Agent deem it advisable to amend the
Credit Agreement and to give their consent as hereinafter provided.

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:


SECTION 1. AMENDMENTS TO AND WAIVERS UNDER CREDIT AGREEMENT


1.1 AMENDMENTS TO SECTION 1: DEFINITIONS SUBSECTION 1.1 OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY:

(a)     adding the following definition thereto in appropriate alphabetical
order:

  ““New Convertible Notes” means the up to $325,000,000 in original principal
amount of Convertible Senior Subordinated Notes due 2025 of Borrower.”; and


(b)     deleting the definition of “Subordinated Indebtedness” and replacing it
with the following:

  ““Subordinated Indebtedness” means (1) the Senior Subordinated Notes, (2) the
New Convertible Notes and (3) any Indebtedness of Borrower (other than any
Indebtedness to any of its Subsidiaries) that is subordinated in right of
payment to the Obligations pursuant to documentation containing maturities,
amortization schedules, covenants, defaults, remedies, subordination provisions
and other material terms in form and substance reasonably satisfactory to the
Agent and Requisite Lenders.”



1.2 AMENDMENTS TO SECTION 7: BORROWER’S NEGATIVE COVENANTS

(a)     Subsection 7.1(vi) of the Credit Agreement is hereby amended by adding
the following proviso to the end thereof:

          “; provided, however, that from and after June 16, 2005, the aggregate
principal amount of the Senior Subordinated Notes shall not exceed $5,000,000.”


(b)     A new subsection 7.1(xii) is hereby added to the Credit Agreement as
follows:

“(xii)     Borrower may become and remain liable with respect to the New
Convertible Notes in the original principal amount of up to $325,000,000,
provided that no Potential Event of Default or Event of Default (including
without limitation pursuant to Section 7.6B) shall have occurred and be
continuing or shall occur after giving effect to the issuance of the New
Convertible Notes.”

1.3 Waiver under Section 7.15 To the extent applicable, the Lenders waive the
application of Section 7.15 to the repurchase of the Senior Subordinated Notes
with the proceeds of the New Convertible Notes and cash on hand of Borrower.


SECTION 2. CONSENT AND AUTHORIZATION OF AGENT

        So long as Company shall have certified to Agent that any such action is
taken in connection with a transaction permitted by the Credit Agreement, as
amended by this Amendment and Consent and as it may be further amended from time
to time, Requisite Lenders hereby consent to Agent’s execution of all such
documents and instruments and to Agent’s taking all such documents and
instruments and to Agent’s taking all such further actions as may be necessary
or desirable to implement the issuance of the New Convertible Notes, the
repurchase of the Senior Subordinated Notes or the repurchase of stock
contemplated by this Amendment and Consent.


SECTION 3. CONDITIONS AND EFFECTIVENESS

        Sections 1 and 2 of this Amendment and Consent shall become effective as
of the date hereof, upon the prior or concurrent satisfaction of all of the
following conditions precedent (the date of the satisfaction of such conditions
being referred to herein as the “Second Amendment Effective Date”):

(a) Company Deliveries. Company shall deliver to Lenders the following, each,
unless otherwise noted, dated the Second Amendment Effective Date:


  1. Signature and incumbency certificates of the Company officers executing
this Amendment and Consent; and


  2. This Amendment and Consent executed by Company and Guarantors (the “Loan
Parties”).


(b) Execution by Lenders. Requisite Lenders shall have executed this Amendment
and Consent.


(c) Corporate Proceedings. All corporate and other proceedings taken or to be
taken in connection with this Amendment and Consent and all documents incidental
thereto note previously found acceptable by Agent, acting on behalf of Lenders,
and its counsel shall be satisfactory in form and substance to Agent and such
counsel, and Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as Agent may reasonably request.



SECTION 4. REPRESENTATIONS AND WARRANTIES

        In order to induce Lenders to enter into this Amendment and Consent and
to amend the Credit Agreement in the manner provided herein, Company represents
and warrants to each Lender that the following statements are true, correct and
complete:

(a) Corporate Power and Authority. Each Loan Party has all requisite corporate
power and authority to enter into this Amendment and Consent, Company has all
requisite corporate power and authority to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment and Consent (the “Amended Agreement”).


(b) Authorization of Agreements. The execution and delivery of this Amendment
and Consent and the performance of the Amended Agreement have been duly
authorized by all necessary corporate action on the part of each Loan Party
thereto.


(c) No Conflict. The execution and delivery by each Loan Party of this Amendment
and Consent and the performance by Company of the Amended Agreement do not and
will not (i) violate any provisions of any law or any governmental rule or
regulation applicable to Company or any of its Subsidiaries, the Certificate or
Articles of Incorporation or Bylaws of Company or any of its Subsidiaries or any
order, judgment or decree of any court or other agency of government binding on
Company or any of its Subsidiaries, (ii) conflict with, results in a breach of
or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Company or any of its Subsidiaries, (iii) results in
or require the creation or imposition of any Lien upon any of the properties or
assets of Company or any of its Subsidiaries (other than any Liens created under
any of the Loan Documents in favor of Administrative Agent on behalf of
Lenders), or (iv) require any approval of stockholders or any approval or
consent of any Person under any Contractual Obligation of Company or any of its
Subsidiaries.


(d) Governmental Consents. The execution and delivery by each Loan Party of this
Amendment and Consent and performance by Company of the Amended Agreement do not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any federal state or other governmental
authority of regulatory body.


(e) Binding Obligation. This Amendment and Consent has been duly executed and
delivered by each Loan Party, the Amended Agreement has been duly executed and
delivered by Company and each of this Amendment and Consent and the Amended
Agreement are the legally valid and binding obligations of each Loan Party party
thereto, enforceable against such Loan Party in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.


(f) Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 5 of the Credit Agreement
are incorporated herein by this reference and are and will be true, correct and
complete in all material respects on and as of the Second Amendment Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.


(g) Absence of Default. After giving effect to this Amendment and Consent, no
event has occurred and is continuing or will results from the consummation of
the transactions contemplated by this Amendment and Consent that would
constitute an Event of Default or a Potential Event of Default.



SECTION 5. ACKNOWLEDGEMENT AND CONSENT OF GUARANTORS

        Each of Company and each Guarantor is a party to certain Collateral
Documents and in the case of the Guarantors the Guaranties, in each case as
amended through the Second Amendment Effective Date. Company and Guarantors are
collectively referred to herein as the “Credit Support Parties,” and such
Collateral Documents and Guaranties are collectively referred to herein as the
“Credit Support Documents.”

        Each Credit Support Party hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Amendment and Consent and
consents to the amendment of the Credit Agreement effective pursuant to this
Amendment and Consent. Each Credit Support Party hereby confirms that each
Credit Support Document to which it is a party or otherwise bound and, except as
otherwise expressly provided in this Amendment and Consent, all Collateral
encumbered thereby will continue to guaranty or secure, as the case may be, to
the fullest extent possible the payment and performance of all “Obligations,”
“Guarantied Obligations” and “Secured Obligations,” as the case may be (in each
case as such terms are defined in the applicable Credit Support Document),
including without limitation the payment and performance of all such
“Obligations,” “Guarantied Obligations” or “Secured Obligations,” as the case
may be, in respect of the Obligations of Company now or hereafter existing under
or in respect of the Amended Agreement and the Notes defined therein.

        Each Credit Support Party acknowledges and agrees that any of the Credit
Support Documents to which it is a party or by which it is otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment and Consent. Each Credit Support
Party represents and warrants that all representations and warranties contained
in the Amended Agreement and the Credit Support Documents to which is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the Second Amendment Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

        Each Credit Support Party (other than Company) acknowledges and agreed
that (i) notwithstanding the conditions to effectiveness set forth in this
Amendment and Consent, such Credit Support Party is not required by the terms of
the Credit Agreement or any other Loan Document to consent to the amendments to
the Credit Agreement effective pursuant to this Amendment and Consent and (ii)
nothing in the Credit Agreement, this Amendment and Consent or any other Loan
Document shall be deemed to require the consent of such Credit Support Party to
any future amendments to the Credit Agreement.


SECTION 6. MISCELLANEOUS

(a) Reference to and Effect on the Credit Agreement and the Other Loan
Documents.


  1. On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import referring to the credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement,” “thereunder,” “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.


  2. Except as specifically amended by this Amendment and Consent, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.


  3. The execution, delivery and performance of this Amendment and Consent shall
not, except as expressly provided herein, constitute a waiver of any provisions
of, or operate as a waiver of any right, power or remedy of Administrative Agent
or any Lender under, the Credit Agreement or any of the other Loan Documents.


(b) Fees and Expenses. All costs, fees and expenses as described in subsection
10.2 of the Credit Agreement with respect to this Amendment and Consent shall be
for the account of Company


(c) Headings. Section and subsection headings in this Amendment and Consent are
included herein for convenience or reference only and shall not constitute a
part of this Amendment and Consent for any other purpose or be given any
substantive effect.


(d) Applicable Law. THIS AMENDMENT AND CONSENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.


(e) Counterparts. This Amendment and Consent may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.


        [Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Consent to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

  COMPANY:

JOY GLOBAL INC., a Delaware corporation


By: ________________________________
Title: ________________________________


  GUARANTORS:

AMERICAN ALLOY CORPORATION
HARNISCHFEGER CORPORATION
JOY TECHNOLOGIES INC.
THE HORSBURGH & SCOTT CO.
HARNISCHFEGER WORLD SERVICES
      CORPORATION
SOUTH SHORE CORPORATION
SOUTH SHORE DEVELOPMENT, LLC


By: _______________________________
Title: _______________________________

HARNISCHFEGER TECHNOLOGIES, INC
HCHC, INC.
JOY MM DELAWARE, INC.
HIHC, INC.


By: _______________________________
Title: _______________________________


  LENDERS:

DEUTSCHE BANK TRUST COMPANY
AMERICAS, individually and as Agent


By: _________________________
Title: _________________________


By: _________________________
Title: _________________________


--------------------------------------------------------------------------------